Exhibit 10.38

 

Summary of 2006 Performance Criteria for Annual Incentive Bonus Award Program.

 

On February 17, 2006, the Compensation Committee, or Committee, of the Board of
Directors of FelCor Lodging Trust Incorporated, or the Company, established the
performance goals for 2006 cash bonus compensation to the executive officers and
other employees of the Company. The 2006 performance criteria are based upon
corporate and individual objectives, as follows:

 

Corporate: The Company must achieve specific levels of Funds From Operations, or
FFO, per share.

 

Individual: Individual business objectives are established for each officer
based upon departmental or business unit measures.

 

The corporate objective was set with three separate levels: a threshold level, a
target level and a stretch level. Executive officers are eligible for annual
bonuses based on performance at these levels in an aggregate amount as
determined by a percentage of base salary, generally at the range of up to 20%
for achievement at the threshold level, up to 50% at the target level, and up to
80% at the stretch level. If the Company is successful in achieving the
specified levels, then the Committee will review the performance of each
executive officer in meeting the officer’s individual business objectives to
determine the actual cash bonus compensation earned by that executive officer.

 

 

 

DALLAS1 1073916v2 33884-00020

 

 

 